DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 03/19/2021 is acknowledged.

Drawings
3.	The drawings were received on 03/19/2021.  These drawings are acceptable.

Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
5.	Claims 14-20 are objected to because of the following informalities:  
re claim 14, delete “the” before “groups of light sources” (see line 3);
re claim 14, insert -- plurality of -- before “lighting devices” (see line 4); and
re claim 15, insert -- groups of -- before “light sources” (see line 14).
Appropriate correction is required.


Response to Arguments
6.	Applicant’s arguments and amendments to claims 3, 8, 10, and 11, filed 03/19/2021, are sufficient to overcome the rejection(s) of claims 3 and 8-12 under 35 U.S.C. 112(b).  Therefore, the rejection has been withdrawn.  
7.	Applicant’s arguments, see pages 19-22, filed 03/19/2021, with respect to the rejection(s) of claim(s) 1 and 2 under 35 U.S.C. 102(a)(1) and the rejections of claims 5, 7, 14, 15, 17, 19, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nunnink et al. (US 9,536,124), Rowe (US 2012/0067955), Gillet et al. (US 2020/0104556), Good (US 2010/0258632), and Suman (US 2020/0202089).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



10.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunnink et al. (US 9,536,124) (hereafter “Nunnink”), previously cited by the examiner, in view of Rowe (US 2012/0067955).
Re claim 1, Nunnink discloses a handheld optical information reading device comprising:
a housing (figs. 2 and 3);
a grip that is arranged on the housing (figs. 2 and 3);
an image capture device that captures an image which can include a symbol; 
an illuminator that includes a plurality of lighting devices arranged around the periphery of an optical axis of the image capture device (col. 13, lines 26-66);
an illumination controller (col. 13, lines 26-28 describes circuit board 215 of the reader includes a processor and illumination controller) that controls the illuminator so as to selectively successively light up the plurality of lighting devices based on a predetermined order whereby irradiating the symbol with light in different illumination directions with respect to the optical axis of the image capture device (col. 13, lines 26-66);
an imaging controller (col. 13, lines 26-28 describes circuit board 215 of the reader includes a processor and illumination controller) that controls the image capture device so as to capture images of the symbol which is irradiated with light in the different illumination directions every time the plurality of lighting devices are 
an image processor (col. 13, lines 26-28 describes circuit board 215 of the reader includes a processor and illumination controller) that creates an image of the symbol; and
a reader that reads the symbol based on the image which is created by the image processor (col. 13, lines 26-66).
Rowe discloses a handheld optical information reading device comprising: 
an illuminator that includes a plurality of lighting devices positioned at different angles about the image capture device (paras. 0099, 0116);
an image processor that creates an outline image of the symbol based on the images which are captured when the symbol is irradiated with light in the different illumination directions (paras. 0116-0122); and
a reader that reads the symbol based on the outline image which is created by the image processor (paras. 0116-0122).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Rowe and Nunnink in order to improve the reading device by obtaining a quality image that is adequate for decoding.

Re claim 2, Nunnink as modified by Rowe discloses the handheld optical information reading device according to claim 1, wherein the illuminator includes three or more lighting devices around the optical axis of the image capture device, wherein 

Re claim 3, Nunnink as modified by Rowe discloses the handheld optical information reading device according to claim 1, wherein the image processor creates a photometric stereo image as the outline image which emphasizes protrusion/recess of the symbol based on a principle of photometric stereo (Rowe, paras. 0013, 0122, 0126).

11.	Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunnink in view of Rowe, and further in view of Gillet et al. (US 2020/0104556) (hereinafter “Gillet”), previously cited by the examiner.  The teachings of Nunnink as modified by Rowe have been discussed above.
Nunnink as modified by Rowe discloses wherein the housing comprises: the grip which is arranged on one longitudinal end side of the housing (Nunnink, figs. 2 and 3), but fails to teach a screen that displays an image that is captured by the image capture device, and is arranged on another longitudinal end side,wherein the grip includes a console that includes control keys to be operated by users, wherein display on the screen can be changed by the user’s operation; and wherein the screen can display a 
Gillet discloses a reading device comprising a screen that displays an image that is captured by the image capture device, and is arranged on another longitudinal end side, wherein the grip includes a console that includes control keys to be operated by users, wherein display on the screen can be changed by the user’s operation, and wherein the screen can display a real-time image that is updated at timing of image capture when the lighting devices of the illuminator are lighted up (figs. 2A-2I; paras. 0064, 0070, 0116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Gillet and Nunnink/Rowe in order to provide a user’s interface that allows both the outputting of information to the user and the inputting of information by the user, thus providing a more user’s friendly device. 

12.	Claims 15, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillet et al. (US 2020/0104556) (hereinafter “Gillet”) in view of Good (US 2010/0258632), and further in view of Suman (US 2020/0202089).
	Re claim 15, Gillet discloses a handheld optical information reading device comprising:
a housing that has a first surface and a second surface opposite to the first surface (figs. 2A-2I; para. 0070);
a grip that is arranged on the housing (figs. 2A-2I; para. 0070);

an image capture device (111) that has an optical axis, and is arranged on the first surface side to capture an image which can include a symbol (para. 0050);
an illuminator (104) that has a circular or rectangular shape surrounding the optical axis of the image capture device, and includes groups of light sources which are arranged on the first surface side in a ring shape around the optical axis of the image capture device whereby irradiating the symbol with light from the periphery of the symbol (figs. 2J-2L; paras. 0050-0053, 0071);
an illumination controller (144) that controls the illuminator so as to light up the groups of light sources whereby simultaneously irradiating the symbol with the light sources from the periphery of a reading opening that is enclosed by the illuminator, which has the circular or rectangular shape (paras. 0051, 0071, 0080);
an image processor (114) that reads the symbol included in the image which is captured by the image capture device when the symbol is irradiated with light from the groups of light sources (paras. 0058);
a screen that is arranged on the second surface, and can display the numerals or characters which are entered through the console and the image which can include the symbol, which is captured by the image capture device when the groups of light sources are lighted up (figs. 2F and 2G; and paras. 0064, 0070, 0116).
Gillet fails to teach wherein the reading opening is slantly opened with respect to the optical axis of the image capture device and housing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Gillet and Good in order to avoid direct specular reflection back into the scanner which would saturate the light-collecting photodiode (para. 0034).
Gillet as modified by Good fails to teach an illumination changer that is arranged on the screen to switch a type of light to be irradiated to the symbol.
Suman discloses a reading device comprising an illumination changer that is arranged on a display to switch a type of light to be irradiated to a symbol (paras. 0040, 0044).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Gillet/Good and Suman in order to allow the user to turn on the light source that may perform the highest quality reading for a particular surface. 

Re claim 17, Gillet as modified by Good and Suman further discloses the handheld optical information reading device according to claim 15, wherein the illumination controller controls illumination light depending on an illumination setting which is selected through the console (see Suman, paras. 0040, 0044).



Re claim 20, Gillet as modified by Good and Suman further discloses the handheld optical information reading device according to claim 15, wherein the type of light to be irradiated to the symbol includes a multi-angle illumination, lower-side illumination,  illumination for recessed and protruding characters, or any combination thereof (see Gillet, paras. 0036-0042).

Allowable Subject Matter
13.	Claims 4, 6, 8-14, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, taken alone or in combination, fails to teach, in conjunction with other limitations in the claims; a reading supporter as recited in claim 4; first and second parts as recited in claim 6; wherein the image processor performs the steps recited in claims 8 and 10; a photometric stereo mode as recited in claim 11; wherein the image processor creates four outline images as recited in claim 13; wherein the illuminator further includes the features recited in claim 16; and wherein the illumination controller changes adjustment parameters as recited in claim 18.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL ALICIA TAYLOR whose telephone number is (571)272-2403.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIEN M LE/Primary Examiner, Art Unit 2887